DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2021 has been entered.
 
Initial Remarks
	This action is in response to communication: 06/22/2021.  Claims 1-4, 7-11, 14-18 and 21-22 are pending.  Claims 1, 8, 15 have been amended, no additional claims have been canceled and no claims have been added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori (U.S. Patent Pub. No. 2018/0056898) in view of Gounares (U.S. Patent Pub. No. 2012/0227040).
Regarding claim 1, Kanamori teaches method for allocating memory resources, comprising: 
dividing memory resources into primary memory resources and reserved memory resources (an in-vehicle system is provided to include a primary CPU that is mounted in a vehicle and operates on a general-purpose OS, and a peripheral device (the number of which is at least one) that is controlled by the primary CPU; The in-vehicle system further includes a secondary CPU that operates on a real-time OS; The secondary CPU performs an initialization process on the peripheral device at startup, and then assigns control of the peripheral device to the primary CPU – [0009]; control apparatus includes a shared memory that is accessible from both the primary CPU and the secondary CPU (i.e. shared memory resources divided between primary and secondary CPU) – [0025]) when powering up (At in-vehicle system startup, the secondary CPU operating on the real-time OS in the above configuration performs the initialization process on the peripheral devices – [0009]-[0010]; at system startup, that is, when the start switch (accessory switch) is turned on, the secondary CPU 12 performs an initialization process on the video IF 3 and the media device 4 (i.e. peripheral devices), and then assigns control of the video IF 3 and the media device 4 from the secondary CPU 12 to the primary CPU 11 – [0026]), 
wherein the primary memory resources are configured for the primary system (primary CPU operates on a general-purpose OS, utilizing the shared memory accessible to the primary CPU), and the reserved memory resources are reserved for a secondary system (the secondary CPU operates a real-time OS, utilizing the shared memory accessible to the secondary CPU – [0025]),
the secondary system capable of accessing memory resources to execute tasks after the reserved memory resources are defined (secondary CPU access to/utilization of shared memory; at system startup, that is, when the start switch is turned on, the secondary CPU 12 performs an initialization process on the video IF 3 and the media device 4 (i.e. peripheral devices) – [0025]-[0026]; when the accessory switch is turned on, the secondary CPU 12 performs its startup process at S1 – [0031]);
receiving, by the primary system (notification received by the primary CPU), a control information (upon notification to the primary CPU that initialization of the peripheral device(s) have terminated (i.e. no longer using/being processed on)) that a mission of the secondary system is completed or not executed (secondary CPU 12 performs an initialization process on the media device 4 for application storage at S3 (of which some shared memory must be allocated in order to perform initializations); determined at S4 whether the initialization process on the media device 4 is terminated; If it is terminated (Yes at S4), the primary CPU 11 is notified at S5 that the initialization process on the media device 4 is terminated, and a process for assigning the access right for the media device 4 is performed – [0033]; Figs. 6A and 6B) and the secondary system is off or no longer in use (The primary CPU 11 to which the access right is assigned begins to exercise, for example, regular control over a plurality of devices; The secondary CPU 12, which assigned the access right to the primary CPU 11 (S8), goes into the sleep (standby) state – [0036]; i.e. when CPU 12 has performed all current/necessary initialization processes, CPU 12 goes into a sleep/standby state (i.e. “no longer in use”)); and 
in response to dividing the memory resources into the primary memory resources and the reserved memory resources (an in-vehicle system is provided to include a primary CPU and a secondary CPU; The secondary CPU performs an initialization process on the peripheral device at startup, and then assigns control of the peripheral device to the primary CPU – [0009]; control apparatus includes a shared memory that is accessible from both the primary CPU and the secondary CPU (i.e. having divided shared memory resources between both CPUs) – [0025]; the secondary CPU 12 performs an initialization process on the media device 4 for application storage at S3 and requires a predetermined period of time; If it is terminated (Yes at S4) (i.e. completed), the primary CPU 11 is notified at S5 that the initialization process on the media device 4 is terminated, and a process for assigning the access right for the media device 4 is performed (i.e. once startup is beginning to complete, previous memory resources controlled by secondary CPU may now be transferred control to primary CPU) and receiving the control information (in response to the received notification), updating, by the primary system, the reserved memory resources by the primary system set the reserved memory resources as available to the primary system (process for assigning the access rights is performed – [0033]-[0034]; access rights for the peripheral devices is assigned from the secondary CPU to the primary CPU – [0035]-[0036]; CPU 11 and CPU 12 utilizing shared memory – [0025]).
Kanamori may not necessarily teach receiving, by the primary system, a control information indicating that the reserved memory resources are in an idle state; in response to the control information, updating, by the primary system, the reserved memory resources by the primary system de-allocating the memory resources to set the reserved memory resources as available to the primary system the reserved memory resources as available to the primary system; recording, by the primary system; and marking the updated reserved memory resources; receiving a memory resource demand from the secondary system; 29in response to the memory resource demand, searching for the updated reserved memory resources based on the marking of the updated reserved memory resources; changing the updated reserved memory resources into an idle state; and setting the updated reserved memory resources as unavailable to the primary system such that the reserved memory resources are released.
	Gounares teaches receiving, by the primary system (first operating system), a control information indicating that the reserved memory resources are in an idle state (Prior to executing the secondary boot loader, the first operating system may free up resources for the second operating system (i.e. control information); first operating system freeing up/blocking off resources (i.e. no longer having access to/using (idle)) as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]).
in response to the control information (in response to the first operating system feeing up/blocking off resources (i.e. no longer having access to/using (being idle)), updating, by the primary system, the reserved memory resources by the primary system de-allocating the memory resources to set the reserved memory resources as available to the primary system (first operating system freeing up/blocking off resources (i.e. no longer having access to/using (idle)) as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]; operating system frees up, for use/availability, for the other operating system); 
recording, by the primary system (the first operating system may have a default configuration where the first operating system may begin execution on the first processor and begin addressing memory at the lowest address range; After limiting its own access to the full range of processors and memory, the first operating system may free up access to those resources for the second operating system – [0043]), the updating of the reserved memory resources (in which the second operating system may accept input parameters defining the processors the system may use and a memory range – Gounares; [0045]);  and 
marking the updated reserved memory resources (freed up/blocked off resources determined and tracked (“marked”) as to limit use for the other operating system - Gounares; [0038]-[0040]);
receiving a memory resource demand from the secondary system (after first operating system begins execution, secondary boot loader (for the secondary operating system) may load the second operating system (i.e. secondary system needing/demanding resources) - Gounares; [0037]);  29
in response to the memory resource demand, searching for the updated reserved memory resources based on the marking of the updated reserved memory resources (first operating system freeing up/blocking off resources as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]; and allowing the second operating system access to those resources – Gounares; [0043]; causing the second operating system to operate (i.e. search for and utilize) within the determined memory and processors (resources) freed up/”marked” by first operating system – Gounares; [0043]-[0046]);
changing the updated reserved memory resources into an idle state (first operating system freeing up/blocking off resources (i.e. no longer having access to/using (i.e. idle)) as to limit the resources the first operating system has access to – Gounares; [0038]-[0040]); and 
setting the updated reserved memory resources as unavailable to the primary system such that the reserved memory resources are released (allocation/deallocation of resources between the operating systems Gounares; [0015]; freeing up/blocking off resources between operating systems Gounares; [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – Gounares; [0038]-[0040]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gounares’ effective utilization of shared memory resources with Kanamori’s initialization of peripheral devices within a (Gounares; [0011]).  Gounares provides multiple operating systems having access to shared resources (and divide accordingly) to allow resources to be allocated/deallocated from one system to another system when one system no longer needs the resources or an alternative system requests memory resource(s). (Gounares; [0016]).

	Regarding claims 8 and 15, Kanamori and Gounares teach (claim 8) a chip comprising a processor wherein the processor is configured to execute program instructions and (claim 15) a non-transitory readable medium comprising program instructions that, when executed by a processor of an electronic device cause the processor (subject matter may take the form of a computer program product on a computer-usable or computer-readable storage medium having computer-usable or computer-readable program code embodied in the medium for use by or in connection with an instruction execution system – Gounares; [0021]) to perform and/or execute a method for allocating memory resources (for executing the method as described in claim 1).

Regarding claims 2, 9 and 16, Kanamori and Gounares teach setting an attribute of the reserved memory resources as unavailable to the primary system (allocation/deallocation of resources between the operating systems – Gounares; [0016]; freeing up/blocking off resources between operating systems [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – Gounares; [0040]), and 
setting an attribute of the primary memory resources as available to the primary system (first operations system may only access its allocated subset so that the second operating system may operate on the subset allocated to it (i.e. the portion of the resources remaining available for the first operating system (not “reserved”); i.e. an attribute to recognize/identify the resources available) – Gounares; [0040]; first operating system may operate on a first group of processors (resources) and a second operating system may operate on a second group of processors (second resources), restricting their access to what is allocated (made available) to them – Gounares; [0053]-[0054]);
setting up a secondary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a secondary manager for the second operating system) – Gounares; [0003]);
adding information of the reserved memory resources into the secondary memory manager (second memory manager for second operating system (aware and cooperating with all other components) – Gounares; [0003]; utilizing the input parameters that define which processors the second operating system may use and a memory range for the second processor (i.e. the information of the second operating system resources) – Gounares; [0045], and keeping track of the allocated/deallocated resources between the first and the second operating systems – Gounares; [0038]-[0040];) and 
setting up a primary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a first memory manager for the first operating system) – Gounares; [0003]), wherein the primary memory manager is configured to store a primary memory information set which records information of memory resources available to the primary system (keeping track of the allocated resources available (and blocked off) to the first operating system – Gounares; [0038]-[0040]).  

Regarding claims 4, 11 and 18, Kanamori and Gounares teach deleting the information (resources may be deallocated from one operating system (i.e. removed/deleted) and allocated to the other operating system – Gounares; [0016]) of the reserved memory resources (which processors the second operating system may use and a memory range – Gounares; [0045]) in the secondary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a secondary manager for the second operating system) – Gounares; [0003]);
adding the information of the reserved memory resources (resources that were originally allocated to the second operating system by the first operating system – Gounares; [0038]-[0040]; input parameters defining which processors may be used and a memory range accepted (information of resources) by the first operating system – Gounares; [0045] (vice versa from the second operating system accepting the parameters (information) because resources may be deallocated from one operating system (i.e. removed/deleted) and allocated to the other operating system – Gounares; [0016]))) into the primary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a first memory manager for the first operating system) – Gounares; [0003]; and 
setting the attribute of the reserved memory resources as available to the primary system (allocation/deallocation of resources between the operating systems - Gounares; [0016]; freeing up/blocking off resources between operating systems (now second operating system freeing up/blocking off previous resources for the first operating system (making the resources now available to the first operating system) - Gounares; [0038]-[0039]).

Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Gounares in further view of Linux Kernel Memory Management Part 1.
Regarding claims 3, 10 and 17, Kanamori and Gounares teach setting memory page information (amount freed/blocked off and available resources - Gounares; [0038]-[0040]) of the reserved memory resources as unavailable to the primary system (allocation/deallocation of resources between the operating systems - Gounares; [0016]; freeing up/blocking off resources between operating systems - Gounares; [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – [0038]-[0040]), 
setting memory page information (amount freed/blocked off and available resources - Gounares; [0038]-[0040]) of the 28primary memory resources as available to the primary system (first operations system may only access its allocated subset so that the second operating system may operate on the subset allocated to it (i.e. the portion of the resources remaining available for the first operating system (not “reserved”)) – Gounares; [0040]; first operating system may operate on a first group of processors (resources) and a second operating system may operate on a second group of processors (second resources), restricting their access to what is allocated (made available) to them – Gounares; [0053]-[0054]);
the secondary memory manager (all components cooperate (including a second memory manager) – Gounares; [0003]);
the primary memory manager (all components cooperate (including a first memory manager) – Gounares; [0003]).
Kanamori and Gounares may not specifically teach general utilization of a kernel configuration file and managing resources into lists (or arrays) for access via memory managers.
Linux Kernel Memory Management Part 1 teaches accessing/utilizing a kernel configuration file (“kernel” operating system - Pg. 1, Section: Introduction); storing resource information (primary/reserved (or in Gounares, allocation for the operating systems) and allowing sharing of resources between virtual machines on different operating systems (i.e. memory managers of the operating systems) – Memblock is one of the methods of managing memory regions – pg. 1; Section: Memblock); and utilizing (adding/subtracting/allocating/deallocating) resource management via mapping (i.e. lists of available resources) for monitoring, allocating and managing for operating systems (memblock_type memory (i.e. array of memblock region) and memblock_type reserved (i.e. array of memblock_region) – pg. 1-pg.2; Section: Memblock).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize Linux Kernel Memory Management’s kernel configuration structure and memory resource management utilization to effectively manage memory regions and the allocation of memory resources thereof. 

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Gounares in view of Rogers (U.S. Patent Pub. No. 2004/0064673).
Regarding claims 7 and 14, Kanamori and Gounares teach
deleting the information (resources may be deallocated from one operating system (i.e. removed/deleted) and allocated to the other operating system – Gounares [0016]) of the reserved memory resources (which processors the operating system may use and a memory range – Gounares [0045]) in the primary memory manager (each operating system may have a memory manager, process scheduler and other components that are aware of each other and cooperate (i.e. a first memory manager deallocated for the second operating system to utilize the resources) – Gounares [0003]);
adding the information of the reserved memory resources into the secondary memory manager (second memory manager for second operating system (aware and cooperating with all other components) – Gounares [0003]; utilizing the input parameters that define which processors the second operating system may use and a memory range for the second processor (i.e. the information of the second operating system resources) – Gounares [0045], and keeping track of the allocated/deallocated resources between the first and the second operating systems – Gounares; [0038]-[0040]); and 
setting an attribute of the reserved memory resources as unavailable to the primary system (allocation/deallocation of resources between the operating systems Gounares; [0016]; freeing up/blocking off resources between operating systems - Gounares; [0038]-[0039]; the first operating system may block out/limit its own access to the set of resources so to allow the second operating system access to those allocated/freed resources (subset of resources made unavailable to first operating system (“reserved”) and available to second operating system) – Gounares; [0038]-[0040]).
	Kanamori and Gounares may not specifically teach copying contents stored in the reserved memory resources to substitution memory resources; and modifying a mapping table between logical addresses and physical addresses such that logical addresses of the reserved memory resources are set to correspond to the substitution memory resources (different memory in primary so as to free up the reserved which needs to be reallocated); 
teaches copying contents stored in the reserved memory resources to substitution memory resources (copying the data (data contents) from source real page (stored in a memory location (“reserved”)) to the target real page (a new resource destination (i.e. a substitute location)) – [0038]); and 
modifying a mapping table between logical addresses and physical addresses such that logical addresses of the reserved memory resources are set to correspond to the substitution memory resources (process then proceeds to 328 which illustrates updating the virtual memory manager data structures to point to the target real addresses (i.e. update the mapping tables address to depict the data migration) – [0039]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Roger’s data content migration with Gounares resource allocation/deallocation functionality because before a memory resource is deallocated (memory resources deleted/removed in preparation for the other operating system) from the current operating system, it is necessary to preserve any data contents currently associated with that system before deallocation (i.e. relocating/migrating to a new location not potentially/currently allocated between one operating system and another). 
 
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kanamori in view of Gounares in view of Rogers in further view of Lord, Nate’s “What is Application Whitelisting?” (referred herein as NPL: Application Whitelisting).
Regarding claim 21, Kanamori, Gounares and Rogers teach wherein 
the substitution memory resources (the target real page (a new resource destination (i.e. a substitute location)) – Rogers; [0038]) are idle physical memory resources (determination is of whether or not this page is currently in use; if determination is made that this page is not in use (i.e. idle) – Rogers; [0036]-[0037]) capable of storing the contents stored in the reserved memory resources (data capable of being copied (data contents) from source real page (stored in a memory location (“reserved”)) to the target real page (a new resource destination (i.e. a substitute location)) – Rogers; [0038]); and 
the changing the reserved memory resources into the idle state further comprises: obtaining the substitution memory resources (the target real page (a new resource destination (i.e. a substitute location)) – Rogers; [0038]) from idle memory resources of the primary system (primary CPU operates on a general-purpose OS, utilizing the shared memory accessible to the primary CPU – K; [0025]) when the idle memory resources are available for the substitution memory resources (determination is of whether or not this page is currently in use; if determination is made that this page is not in use (i.e. idle) – Rogers; [0036]-[0037]).
Kanamori, Gounares and Rogers may not necessarily teach obtaining the substitution memory resources by closing at least some processes when the idle memory resources of the primary system are not available for the substitution memory resources or the primary system has no idle memory resources available for the substitution memory resources. 
 obtaining the substitution memory resources by closing at least some processes (secondary benefit to application whitelisting is the ability to manage, reduce or control the demand on resources; when the whitelisting is executed, program(s) that wish to execute are compared against the whitelist, and permitted to execute only if it is found on the list – NPL: Application Whitelisting; Pg. 1; therefore, any programs currently executing/about to be executed, not on the white list, are shutdown).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kanamori, Gounares and Rogers with NPL: Application Whitelisting to further enable the ability to manage, reduce or control the demand on resources after limiting/freeing up resources through only executing approved or specified programs.  Additionally, when only allowing whitelisted applications to be executed, system crashes and slowed speeds are not as likely (i.e. less likely to be burdened by crashes within the system). (NPL: Application Whitelisting; Pg. 1). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that when the idle memory resources of the primary system are not available for the substitution memory resources or the primary system has no idle memory resources available for the substitution memory resources (i.e. system memory resources are at capacity and/or alternative resources are unavailable to perform pertinent/necessary functions), whitelisting would be executed in order to close/end unnecessary programs/tasks in order to free up memory resources required to fulfill more pertinent and permitted tasks actually found on the white list.  (NPL: Application Whitelisting; pg. 1). 

Regarding claim 22, Kanamori, Gounares, Rogers and NPL: Application Whitelisting teach wherein a white list (whitelist – NPL: Application Whitelisting; pg. 1) is preset in the primary system (incorporated into primary CPU operates on a general-purpose OS, utilizing the shared memory accessible to the primary CPU – Kanamori; [0025]) in order to prevent or reduce system crashes and slowed speed (whitelist – NPL: Application Whitelisting; pg. 1).
NPL: Application Whitelisting may not necessarily expressly teach the white list comprises non-critical tasks and processes that un-cause system-crash; the non-critical processes comprise the at least some processes.  However, NPL: Application Whitelisting teaches a white list comprising a list of programs permitted to be executed, and if the program that wishes to be executed, compared against the white list, is not on the list, the program is not permitted to be executed.  Because the program wishing to be executed is determined whether it is on the described list or not, NPL: Application Whitelisting suggests two lists.  A list of permitted programs that are allowed to be executed represents the white list as described in NPL: Application Whitelist.  If the programs that are not on the list, those non-permitted programs (i.e. non-critical) represent the other list (the list as Applicant describes).  Therefore, NPL: Application Whitelisting teaches/suggests a white list comprises non-critical tasks and processes that un-cause system-crash; the non-critical processes comprise the at least some processes (considering the alternative list as described in NPL: Application Whitelisting, programs that wish to be executed that are not on the list, represent a list of non-critical programs/tasks (comprising at least some processes), which may be shut down in order to “manage,” “reduce,” and “control” the demand on resources in the system.  Moreover, permitting only certain programs to run, compared against the white list, system crashes and slowed speeds are less likely.  (NPL: Application Whitelisting; pg. 1).

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. For example, while Applicant attempts to argue the purpose/intent of the prior art references are different than that of the current application (for Kanamori; Applicant’s Remarks; pg. 11-13 and for Gounares; Applicant’s Remarks; pgs. 13-14) and/or the prior art never realizing the discovery of a source of the particular problem in which the current application suggests (i.e. “the waste of memory;” Applicant’s Remarks; pg. 13; para. 2), Applicant never points out particular differences between the cited prior art and the claim language.  Applicant attempts to cite MPEP 2141.02, alleging that since Kanamori and Gounares may not necessarily “discover the source of the problem,” claim 1 is allegedly patentable.  However, MPEP 2141.02 recites "[A] patentable invention may lie in the discovery of the source of a problem.” “However, "discovery of the cause of a problem . . does not always result in a patentable invention.” “[A] different situation exists where the solution is obvious from prior art which contains the same solution for a similar problem." (MPEP 2141.02(III)).  In this case, shared memory distribution/allocation/reallocation between two different systems.
While Applicant attempts to argue purpose/intent differences of the cited prior art and the current application, Kanamori and Gounares teach the claims as currently recited (as provided above). Kanamori teaches a primary CPU and a secondary CPU with access to shared memory resources.  At in-vehicle system startup, the secondary CPU performs the initialization process on the peripheral devices. After completion of the initialization process on the peripheral devices (i.e. “that a mission of the secondary system is completed or not executed”), the secondary CPU goes into a sleep/standby state (i.e. “and the secondary system is off or no longer in use”).  In order for secondary system to operate, some of “shared memory” needs to be provided for the secondary CPU in order to facilitate the expedited startup process for the in-vehicle system and to execute its appropriate tasks (while the primary CPU is starting up, of which some of the shared memory is required at startup). (Kanamori; [0025]-[0031]; Figs. 3-4).  Once completed, the assignment of access rights to the primary CPU begins, which would also facilitate the deallocation of shared memory resources utilized by the secondary CPU to the primary CPU because the secondary system no longer requires access to those resources, as it is now in an idle/sleep/standby state. (Kanamori; [0034]-[0036]; [0043]; Fig. 5A).  Gounares provides the additional teachings on how shared memory resources may be allocated/deallocated between operating systems (in particular/in combination with Kanamori’s startup of the primary and secondary CPUs of which the secondary CPU would require access to some of the shared memory resources) (i.e. for the primary system de-allocating the memory resources to set the reserved memory resources as available to the primary system”).  (Gounares; [0038]-[0040]; and [0043], [0045]) Thus, essentially, representing on demand memory allocation between systems based on each system’s needs.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vladov, Pavel’s “4 Ways to Improve Intel HD Graphics Performance;” balance between GPU and CPU memory access as needed – pg. 1; “2. Increase the amount of RAM and make it work in dual channel mode” and 
McDunnigan, Micah’s “How to balance a CPU and a GPU.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/PRASITH THAMMAVONG/Primary Examiner, Art Unit 2137